DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiekert (U.S. Patent No. 2,010,520).
Regarding claim 1, Kiekert discloses 
Regarding claim 2, Kiekert discloses the hole (9, 10, 17, 18) is provided in the face plates (1, 2), and wherein the projection (7, 15) is provided on the side plate (8, 14).
Regarding claim 3, Kiekert discloses the fastening member (12) and the side plate (8) are positioned relative to each other by a projection (7) and a hole (11), the projection is provided on one of the fastening member and the side plate, and the hole is provided in the other.
Regarding claim 4, Kiekert discloses wherein longitudinal sections of the face plates (1, 2) are curved (approximate 3, 4, Fig. 4).
Regarding claim 5, Kiekert discloses wherein the hole (9, 10, 17, and 18) has a wide portion (considered at the surface portion) 26Attorney Docket No. 021970-0512843 for guiding the projection into the hole.
Regarding claim 6, Kiekert discloses wherein the projection has a guide portion (Considered to be the edges at the end of the projection) for guiding the projection into the hole.
Regarding claim 7, Kiekert discloses a door leaf (Fig. 1) comprising at least two frames (13, 39, Figs. 10 and 16), each including two face plates (1 and 2) and a side plate (8, 14), the two face plates being disposed on opposite surface sides of the door leaf so as to be opposed to each other, the side plate being positioned on a lateral side of the door leaf and connected to the two face plates to form a U-shaped section, the face plates and the side plate being positioned relative to each other by a projection (7, 15) and a hole (9, 10, 17, 18; Figs. 2-5), the projection being provided on one of the side plate and the face plates, the hole being provided in the other, the two face plates being .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiekert (U.S. Patent No. 2,010,520).
Regarding claim 8, Kiekert discloses a method of manufacturing a door leaf frame (Fig. 1), comprising a step of fitting a projection (7, 15: Figs. 2-3a, Fig. 5) into a hole (9, 10, 17, 18; Figs. 4-5) for positioning, the projection being provided on one of a first face plate and a side plate, the hole being provided in the other, the first face plate being disposed on one surface side of a door leaf, the side plate being positioned on a lateral side of the door leaf; a step of joining the first face plate and a fastening member (12, Figs.5-6) ; a step of fitting a projection (7, 15) into a hole (9, 10, 17, 18) for positioning, the projection being provided on one of a second face plate and the side plate, the hole being provided in the other, the second face plate (2) being disposed on the other surface side of the door leaf; and 27Attorney Docket No. 021970-0512843 a step of joining the second face plate and the fastening member. Kiekert discloses the steps as set forth above, but does not discloses which steps being are the first and second positioning or joining steps.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the steps performed in any order or fashion suitable, since it is the normal and logical manner in which the device could be manufactured.
Regarding claim 9, Kiekert discloses a core disposing step of disposing a core (41, Fig. 14) between the first face plate and the second face plate, but does not disclose the step of the core being disposed before the second joining step.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the core disposed before the second joining step as practical and logical way of manufacturing the door leaf frame.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.